Citation Nr: 1803211	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Evaluation of anxiety disorder, not otherwise specified, currently rated as 30 percent disabling.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  He was awarded the Purple Heart, a Vietnam Service Medal with 3 bronze service stars, and Republic of Vietnam Campaign Ribbon with Device.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the appeal.

During the October 2017 hearing, the Veteran indicated that he continues to seek treatment for his anxiety at the VA.  A review of the file shows that the most recent records date to August 2016.  On remand, outstanding VA treatment records should be obtained.  

The Board also notes that the Veteran testified at his Travel Board hearing that he is in receipt of disability benefits from the Social Security Administration (SSA).  While not clear as to the basis of the award because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Consequently, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Regarding the disability rating of anxiety disorder, the Veteran was most recently afforded a VA examination in February 2011.  At the hearing the Veteran testified that his disability has worsened since the most recent VA examination.  As such, a new examination to assess the current level of severity is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

As to the TDIU issue, the matter of entitlement to a TDIU rating is inextricably intertwined with the increased rating claims, and consideration of that matter must be deferred pending resolution of the increased rating issue. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records since August 2016 and associate them with the claim file.  All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the veteran must be informed in writing.  All information, which is not duplicative of evidence already received, should be associated with the electronic record.

2. Ask the Social Security Administration to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.  

3. After the development in (1) and (2) is completed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected anxiety disorder. The Veteran's electronic claim file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report. 

All tests and studies deemed necessary by the examiner should be performed. In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability. 

The examiner should assess the functional impact of the Veteran's anxiety disorder in combination with his other service-connected disabilities (nodular amyloidosis, residuals shell fragment wound of left leg and thigh, shell fragment wound of the right thigh and right leg, and shell fragment wound on the left chest and posterior chest) on his ability to obtain and maintain employment consistent with his education and occupational experience. The examiner should note review of the claim folder and provide reasons for the opinion.

If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

If the examiner is not able to answer these questions without resort to speculation, the reasons for this inability should be provided, and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report(s) and opinion(s) comply with the Board's remand instructions.


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




